Citation Nr: 0123534	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  01-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to January 3, 1996, 
for a grant of a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1945 to October 
1947.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


REMAND

The veteran claims that the effective date of the grant of a 
total rating based upon individual unemployability due to 
service-connected disabilities (TDIU) should be earlier than 
January 3, 1996.  For reasons set forth below, the Board 
finds that the RO mischaracterized the issue on appeal and 
did not provide the veteran with the applicable laws and 
regulations.  Therefore, before the Board can adjudicate the 
veteran's claim, a remand is required so that the veteran can 
be notified of the applicable laws and regulations.  See 38 
C.F.R. § 19.29 (2000), see also Veterans Assistance Act of 
2000, 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.156(c)).

On July 10, 1991, the veteran submitted a claim for TDIU.  By 
a February 1992 rating decision, the RO denied the veteran's 
TDIU claim, as well as claims for increased ratings for a 
left knee disability and chronic brain syndrome.  The veteran 
responded by submitting a March 1992 VA Form 21-4138 
(Statement in Support of Claim) in which he stated that:

This is to advise the Veterans Administration that 
I wish to appeal their recent decision that the 
service-connected left knee arthroplasty is 
properly evaluated at 30%.  I believe that the 
problem that I am having with the pain in the knee 
and the limitation that I have in not being able to 
move very fast, run, or squat and, in general, not 
being able to perform the duties that I was able to 
perform on a full-time basis in law enforcement 
does justify a greater increase in disability. 

The Board finds that this statement constitutes a notice of 
disagreement with respect to the RO's denial of TDIU.  A 
notice of disagreement (NOD) is a written communication from 
a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result.  While special wording is not 
required, the NOD must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  38 C.F.R.  § 20.201 (1992).  In 
light of this definition, the Board is of the opinion that 
the veteran's statement may reasonably be construed as an 
expression of dissatisfaction with the February 1992 decision 
to deny TDIU.  Although the veteran did not specifically 
state that he disagreed with the RO's decision to deny TDIU, 
he explained that his service-connected disabilities 
precluded him from maintaining full-time employment.  At the 
time of the February 1992 rating decision, marginal 
employment was not to be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a) (1992).  It is therefore 
reasonable to construe the veteran's statement as an 
indication that he was unable to maintain substantial gainful 
employment due to his service-connected disabilities.

Since the veteran filed a timely NOD, the February 1992 
rating decision concerning the issue of TDIU did not become 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.302(b), 20.1103 (2000).  As such, the RO was required to 
issue the veteran a statement of the case so that he could 
complete his appeal.  See 38 C.F.R. §§ 19.9, 20.200, 20.201.  
However, the veteran's TDIU claim was ignored until he 
submitted additional correspondence in December 1997 
requesting that he be granted TDIU.  A March 1998 rating 
decision granted the veteran's claim for TDIU, effective as 
of January 3, 1996.  In a January 2000 statement, the veteran 
indicated that he wished "to appeal the effective date on my 
rating for individual unemployability."  In a May 2000 
rating decision, the RO erroneously determined that the 
February 1992 rating decision was final, and found that the 
denial of TDIU did not contain clear and unmistakable error 
(CUE).  The veteran appealed that decision.   

Since the RO erroneously characterized the issue as a claim 
of CUE concerning the February 1992 rating decision instead 
of an effective date claim, the statement of the case issued 
in September 2000 did not include the applicable laws and 
regulations concerning effective dates, and therefore did not 
provide adequate notice to the veteran.  According to 38 
C.F.R. § 19.29, a statement of the case must be complete 
enough to allow the appellant to present written and/or oral 
arguments before the Board.  It must contain a summary of the 
applicable laws and regulations, with appropriate citations, 
a discussion of how such laws and regulations affect the 
determination, and the determination of the agency of 
original jurisdiction on each issue and the reasons for which 
such determination with respect to which disagreement has 
been expressed.  Id.  In the present case, it is evident that 
the statement of the case is inadequate; therefore, a remand 
is required to ensure the veteran full procedural due process 
of law.

As a final note, the RO is advised that its readjudication of 
the veteran's claim must be in accord with VA's duty-to-
assist and notification obligations under the newly amended 
versions of 38 U.S.C.A. §§ 5103A and 5107(a).  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(c)).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should review the entire file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

2.  The RO should then issue the veteran 
and his representative a supplemental 
statement of the case which addresses the 
issue of entitlement to an effective date 
prior to January 3, 1996, for a grant of 
a total rating based upon individual 
unemployability due to service-connected 
disabilities.  The supplemental statement 
of the case must contain a summary of the 
applicable laws and regulations, with 
appropriate citations, and a discussion 
of how such laws and regulations affect 
the determination.

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with the 
present appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No further action is required of the veteran until 
he is notified.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




